OPINION
BURGESS, Justice.
Appellant sued several defendants for damages arising out of alleged tortious acts committed during the execution of a search warrant. Appellee filed a motion for summary judgment which the trial court granted. We dismiss for want of jurisdiction.
The “Final Summary Judgment” does not dispose of any defendant other than appellee. There is no paragraph in the judgment ordering a severance, nor is there any severance order in the record. With very limited exceptions, a court of appeals has jurisdiction only over appeals from final judgments. Hinde v. Hinde, 701 S.W.2d 637 (Tex.1985). For a judgment to be final, it must dispose of all issues and parties in a case. N.E. Indep. School Dist. v. Aldridge, 400 S.W.2d 893 (Tex.1966). The cause of action against the other defendants still remains. Consequently, there is no final judgment below. See Higginbotham v. Bemis Co., 722 S.W.2d 511 (Tex.App.—Beaumont 1986, no writ).
APPEAL DISMISSED.